Citation Nr: 1101914	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-277 49	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to October 
1991.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina (RO).

The issue of entitlement to service connection for a right knee 
disorder, to include arthritis, is addressed in the remand 
portion of the decision below and is remanded the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no diagnosis of 
hypertension in service, and the post-service medical evidence of 
record does not show a diagnosis of hypertension within one year 
of service separation.

2.  The medical evidence of record does not relate the Veteran's 
currently diagnosed hypertension to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans' Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's February 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess 
requirements, the RO's February 2007 letter provided the Veteran 
with notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
with this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
as well as identified private and VA medical treatment records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was also provided with a VA examination in September 2008 
to determine the etiology of his hypertension.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  The Board finds that this medical 
examination was adequate, as it was based upon a complete review 
of the Veteran's claims file, consideration of the Veteran's lay 
statements, and clinical examination of the Veteran; the VA 
examiner also provided a written rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran was provided with a hearing before the Board 
in November 2010.  During the hearing, the Veteran was asked if 
any post service medical records would be available to show 
treatment for hypertension at a time closer to the Veteran's 
military discharge.  Thus, to the extent possible, the submission 
of any overlooked records was suggested by the Board.  38 C.F.R. 
§ 3.103(c)(2) (2010).  However, the Veteran stated at the hearing 
that it was not until in the 2000s that he sought treatment for 
his hypertension after service discharge.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

A review of the Veteran's service treatment records demonstrated 
a blood pressure readings of 120/80 millimeters of mercury (mmHg) 
on service entrance examination in November 1976; of 130/90 mmHg 
on April 21, 1981; of 130/82 mmHg on September 21, 1983; of 
140/90 mmHg on September 26, 1984; of 140/90 mmHg on January 10, 
1985; of 130/80 mmHg on December 7, 1985; of 124/82 mmHg on 
February 23, 1988; of 126/84 mmHg on October 31, 1990; and of 
110/80 mmHg on November 9, 1990.  No diagnosis of hypertension 
was rendered on any of these occasions.  Upon separation in 
September 1991, the examiner noted the Veteran's reported history 
of taking medication for two weeks for hypertension in 1984, 
without further sequelae.  On clinical examination, the Veteran's 
vascular and heart symptoms were normal and his blood pressure 
was 130/80 mmHg.  On his May 1994 reserve enlistment examination, 
the Veteran denied high blood pressure.  On clinical examination, 
the Veteran's vascular and heart symptoms were normal and his 
blood pressure was 120/82 mmHg.

Private treatment records from Dr. S.M., dated from October 2005 
to April 2007, demonstrate current diagnoses of, and ongoing 
treatment for, hypertension.  VA treatment records, dated from 
September 2007 to January 2008, also show continuous diagnoses of 
hypertension and treatment thereof.

The Veteran underwent a VA examination in September 2008.  The VA 
examiner stated that the claims folder was reviewed and that the 
service treatment records reviewed in detail.  The Veteran 
reported a history of a diagnosis of hypertension in service and 
that the condition had existed in 1984, with symptoms of high 
blood pressure readings.  On physical examination, the blood 
pressure readings were 147/100, 133/86, and 141/98 mmHg.  The 
diagnosis was essential arterial hypertension, with no findings 
of hypertensive heart disease.  The examiner concluded, "it is 
my opinion that the [V]eteran['s] present condition of 
hypertension is less likely as not had its onset while on active 
duty military service."  In reaching this conclusion, the 
examiner stated, "[the] Veteran had two clinic visits with 
elevated blood pressure in association with pain.  BP [(blood 
pressure)] = 140/90.  [On] [s]ubsequent clinic visit[s] [the] 
[V]eteran [was] normotensive."

In his November 2009 substantive appeal, the Veteran asserted 
that he had hypertension while in service and that his service 
treatment records include a notation of hypertension.

An August 2010 medical examination report stated that the Veteran 
needed follow-up for elevated blood pressure, and a September 
2010 addendum noted that the Veteran's medication for 
hypertension was changed.

At his November 2010 hearing before the Board, the Veteran 
testified that he had high blood pressure for which he was 
temporarily put on medication on two occasions during his 
military service.  He stated that the first occasion was in 1982 
to 1983 while he was stationed in Germany, and the other occasion 
was during his service in Ft. Benning, Georgia.

Based on a review of the Veteran's service treatment records, the 
Board finds that despite the Veteran's reported of history of 
high blood pressure at service separation, the Veteran also noted 
that this was treated, and there were no sequelae.  Moreover, on 
clinical evaluation, hypertension was not found. 

Subsequent to service, there is no showing of continuity of 
symptomatology.  The first post-service evidence of record 
demonstrating treatment for or a diagnosis of hypertension is 
dated in October 2005, more than 14 years after the his service 
separation.  To that end, the Veteran testified at the November 
2010 Board hearing that he did not receive treatment for 
hypertension until in the 2000s.  This period without complaints 
or treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim herein.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

To the extent that the Veteran asserts that his current 
hypertension was incurred in or due to his active duty service or 
the inservice episodes of high blood pressure, the Board finds 
that as a layman his statements are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492,492 (1992).  The evidence 
of record does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent medical 
opinions.  Id.; Jandreau, 492 F.3d at 1377.  Moreover, the Board 
finds that these statements as to medical causation are also not 
competent evidence to establish service connection for 
hypertension.  Id.

The only competent opinion of record as to whether the Veteran's 
current hypertension is related to his active service is negative 
to his claim.  In September 2008, a VA examiner rendered a 
diagnosis of essential arterial hypertension and that this 
disorder did not have its onset while he was on active duty 
despite notations of elevated blood pressure readings on two 
clinical visits, with subsequent clinical examinations showing 
normal blood pressure.

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has 
considered the benefit of the doubt doctrine when making these 
findings, but the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
ORDER

Service connection for hypertension is denied.


REMAND

The Veteran is seeking service connection for a right knee 
disorder, to include arthritis.  He claims that this disorder 
initially manifested during his military service and that it 
resulted from years of doing physical training in the military.  
Based upon its review of the Veteran's claims file, the Board 
finds there is a further duty to assist the Veteran with his 
claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83. 

In his August 1991 service separation examination, the Veteran 
reported "trick" or locked knee.  The examining physician noted 
a single episode of knee pain with no history of locking.  The 
Veteran contends that he experienced knee pain since his military 
service.  While no current diagnosis of a right knee disorder is 
confirmed, the medical evidence of record reflects the Veteran's 
ongoing complaints of, and treatment for, right knee pain.  An 
October 2006 private treatment report noted the Veteran's 
complaint of arthritis associated with right knee pain and 
stiffness, and the resulting assessment was right knee 
arthralgias.  A December 2007 VA treatment report noted a 
possible diagnosis of patellar tendinitis with regard to the 
Veteran's knee pain.

In short, the Board finds the medical evidence is not sufficient 
to make a decision as to whether the Veteran currently has a 
disorder affecting the right knee associated with his complaints 
of knee pain in the military.  Although lay assertions do not 
constitute competent medical evidence on the diagnosis of a 
disorder, they may serve to support a claim for service 
connection by demonstrating the presence of symptoms subject to 
lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence); 38 C.F.R. 
§ 3.303(a).  As such, the Board finds a VA examination is 
necessary to adequate decide the merits of the claim here.  See 
Colvin, 1 Vet. App. at 175 (noting that when the medical evidence 
of record is insufficient in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his right knee 
disorder since his discharge from the 
service.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim, and (d) 
that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran an appropriate VA joint examination 
to determine the current existence and 
etiology of any right knee disorder found.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the medical records in the claims 
file, as well as the Veteran's lay 
statements, the examiner must state whether 
any current right knee disorder found is 
related to the Veteran's military service, to 
include his report of knee pain as noted in 
the September 1991 service separation 
examination report.

A complete rationale for all opinions must be 
provided.  If the above requested opinion 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


